133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William CARLYLE, Jr., Plaintiff-Appellant,v.Angus SAINT-EVENS;  Dorothy McGee;  Kenneth Hopkins,Defendants-Appellees.
No. 97-15637.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997**Decided Dec. 17, 1997.

1
Before SNEED, LEAVY, and TROTT, JJ.


2
MEMORANDUM*

LEVI

3
William J. Carlyle appeals pro se the district court's grant of summary judgment in his 42 U.S.C. § 1983 civil rights action against Angus Saint-Evens and other defendants involved in Carlyle's state court action regarding the purchase of real property.  We have reviewed the record and affirm for the reasons stated by the district court in its Memorandum of Opinion and Order, filed on February 11, 1997.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Carlyle's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3